Title: To George Washington from Dolphin Drew, 13 February 1784
From: Drew, Dolphin
To: Washington, George



Sir
Berkeley C[oun]ty [Va.] Feby the 13th 1784.

Mr Albion Throckmorton a young Gentleman of my Acquaintance purchas’d late last Fall a Lease of one Collet one of your Tenants of about 200 Acres upon Bullskin. Since this Mr Throckmorton to his great Surprize has discoverd that Collet had no right to sell him the Lease, it being against one of the Covenants. As however Mr Throckmorton has paid Collet his Money & enter’d upon the premises & made some preparations for a Crop, he requests that your Excellency will suffer him to keep the Lease; or if it be agreeable, he wou’d be very glad to purchase the same in Fee simple. He likewise desir’d Me to mention to your Excellency that there is another Lease adjoining this originally leas’d to one Bowlie, which the Tenant wou’d sell him with your permission & he wou’d gladly buy; but this too he wou’d rather purchase in Fee. As Mr Throckmorton is young & quite unexperienced in Matters of this kind, he desird that I wou’d write to your Excellency respecting the above & request an immediate Answer. I am, Sir, with great Respect Yr most ob. hble Servt

Dolphin Drew

